DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, it is unclear whether the claimed “base iron” is necessarily a steel material.
Regarding Claim 2, it is unclear whether the grain size being claimed is an average grain size or distribution of grain sizes or a single grain requirement.
Regarding Claim 2, it is unclear whether the claimed “surface roughness” is an Ra value, or not necessarily.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh KR 1020160037867.  Oh teaches immersing steel plate in zinc alloy plating bath containing Zn, Mg, and Al at bath temperature of ca. 440oC, wiping the plated steel, and cooling, such that cooling from 400oC to 320oC is at even, controlled rate such as -8 oC/sec from beginning to end of cooling, which corresponds roughly to start and end of solidification as explained by Oh. See Oh (paragraphs 14, 15, 47-49; and embodiments 1 and 2). Accordingly, it would be expected that Vc and Vc’ values, cooling rates that corresponding to end and start of solidification, respectively, are approximately the same, which would lead to relationship 1 being satisfied.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 1020160037867.  Oh teaches immersing steel plate in zinc alloy plating bath containing Zn, Mg, and Al at bath temperature of ca. 440oC, wiping the plated steel, and cooling, such that cooling from 400oC to 320oC is at even, controlled rate such as -8 oC/sec from beginning to end of cooling, which corresponds roughly to start and end of solidification as explained by Oh. See Oh (paragraphs 14, 15, 47-49; and embodiments 1 and 2). Accordingly, it would be expected that Vc and Vc’ values, cooling rates that corresponding to end and start of solidification, respectively, are approximately the same, which would lead to relationship 1 being satisfied. Oh may not exemplify all claimed features or provide inherent features in a single example. Nevertheless, Oh suggests performing plating using a range of claimed features and implied inherent features, and so it would have been obvious to one of ordinary skill in the art at the time of filing to perform method in the manner suggested by Oh with the expectation that claimed method would be encompassed by those suggestions since Oh teaches the suitable coatings can be made in this manner.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh KR 1020160037867 in view of Pierson USPN 4,330,574.  Oh is relied upon as set forth above in the section 102 rejection over Oh and in the section 103 rejection over Oh. Oh does not teach line speed. Pierson teaches that conventional plating line speed is in the claimed range, teaching ca. 70 meters per minute (col. 16, lines 14-59). It would have been obvious to one of ordinary skill in the art at the time of filing to perform the plating at a conventional, effective speed to obtain coated sheet for finishing, such as at the line speed recognized as effective in the art as taught by Pierson.
Allowable Subject Matter
Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 2 and 4, the reviewed prior art does not teach or suggest the methods of these claims. Particularly, the reviewed prior art does not teach or suggest the preparing the base iron sub-steps of Claim 2 in the claimed context and does not teach or suggest the claimed working index relationship of Claim 4 in the claimed context. For example, Oh KR 1020160037867, while teaching and/or suggesting Claim 1, fails to expressly teach or suggest the claimed preparing base iron sub-steps of Claim 2 or the working index relationship of Claim 4 and fails to otherwise provide basis for establishing inherency of these features. See Oh (entire document).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
13 September 2022